EVERETT, Chief Judge
(concurring in the result):
In my view, it is quite appropriate for the sentencing authority — whether court members or military judge — to consider the collateral consequences of various sentencing alternatives. Therefore, it is permissible for a judge to instruct on those consequences, either sua sponte or at the request of the parties or of the members. Likewise, it is permissible for the members to seek instruction in this regard.
Unfortunately, however, the collateral consequences of a sentence — or even of a conviction — cannot always be foreseen. Moreover, a military judge is less likely to be informed as to collateral, than as to direct, consequences. Thus, for practical reasons and in the exercise of his sound discretion, a military judge is entitled to limit the scope of the advice he provides— as the judge attempted to do here.
If the military judge erred in his instructions, his error was waived by the defense’s lack of objection. No reason exists to grant relief from this waiver, since the failure to object apparently reflected a tactical choice by defense counsel, rather than oversight or incompetence on his part.